Citation Nr: 0007577	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-16 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for cardiovascular 
disease, status post myocardial infarction and coronary 
artery bypass graft (CABG), and hypertension, as secondary to 
service-connected PTSD.

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the issue of entitlement to a total disability rating 
for compensation purposes on the basis of individual 
unemployability was not listed as an issue certified for 
appellate review, following the September 1998 rating 
decision which denied this claim, comments contained within 
the veteran's October 1998 substantive appeal and February 
1999 statement in support of claim may reasonably be 
interpreted as a notice of disagreement with this aspect of 
the September 1998 decision.  Consequently, the Board finds 
that this matter is also a subject for current appellate 
consideration.  However, while the Board notes that it would 
ordinarily be required to remand this issue for issuance of a 
statement of the case pursuant to Malincon v. West, 12 Vet. 
App. 238 (1999), since the Board has determined that the 
veteran is otherwise entitled to a 100 percent schedular 
rating for his PTSD, this issue has been accordingly rendered 
moot and subject to dismissal on that basis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office (RO).

2.  The veteran's PTSD is currently manifested by symptoms 
that render the veteran demonstrably unable to obtain or 
retain employment.

3.  Cardiovascular disease, status post myocardial infarction 
and CABG, and hypertension are causally related to service-
connected PTSD.

4.  As the Board has granted a 100 percent schedular rating 
for PTSD, there is no longer a controversy regarding the 
issue of entitlement to a total schedular rating for 
compensation purposes on the basis of individual 
unemployability; a total rating based on individual 
unemployability due to service-connected disabilities is 
assignable only if the schedular rating is less than total.  
The Board is, however, required to provide reasons and bases 
for its determination.  Zp v. Brown, 8 Vet. App. 303 (1995).


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent disability 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Codes 
9400 and 9411 (effective November 7, 1997), 4.132, Diagnostic 
Codes 9400 and 9411 (effective from February 3, 1988 to 
November 6, 1996).

2.  Cardiovascular disease, status post myocardial infarction 
and CABG, and hypertension are proximately due to or the 
result of service-connected PTSD.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.310 (1999).

3.  There is no longer an issue of fact or law pertaining to 
a claim for VA benefits before the Board as to entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities.  38 U.S.C.A. §§ 511, 
7104, 7105 (West 1991); 38 C.F.R. § 20.101 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to an Increased Evaluation for PTSD, Currently 
Evaluated as 50 Percent Disabling

Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD, 
evaluated as 50 percent disabling, in a rating decision of 
June 1997, based on evidence which included service medical 
records, Department of Veterans Affairs (VA) medical 
examination, and VA medical records.  In assigning a 50 
percent evaluation, the RO considered the applicable rating 
criteria for PTSD both immediately before and after the 
November 7, 1996 effective date for the new rating criteria.  
Treatment records included a June 1996 treatment summary from 
the Vet Center in Fresno, California, which noted the 
veteran's difficulty being around and trusting people, 
restricted affect, and difficulties with irritability, sleep, 
temper, hypervigilance, and startle response.  The diagnosis 
included chronic PTSD and major depression and the veteran 
was assigned a Global Assessment of Functioning (GAF) scale 
score of 45 for depression and severe social and industrial 
impairment.  

September 1996 PTSD examination revealed that the veteran 
reported incidents of hyperarousal and problems with anger.  
He further reported that his first marriage ended as a result 
of physical violence directed at his spouse because of his 
anger and irritability.  The veteran readily admitted 
detachment and estrangement from others and reported 
difficulty concentrating on more than one thing at a time.  
The veteran was not employed and had not been employed since 
June 1995, at which time he made an unsuccessful return to 
work following bypass surgery.  The veteran was currently 
residing with his second wife and their daughter who was 14 
years old.  The veteran denied any outside interests, 
reported having no friends, and that he had a gun and a guard 
dog due to his distrust of people.

Mental status examination in September 1996 revealed that the 
veteran was very labile and tearful during the examination.  
The diagnoses included moderately severe and chronic PTSD and 
moderate major depression without psychotic features, and a 
Global Assessment of Functioning (GAF) scale score of 45 to 
50 with depression and severe social impairment and 
unemployability was assigned.  The examiner commented that 
the veteran continued to meet the criteria for PTSD, with 
nightmares, intrusive thoughts and persistent symptoms of 
increased arousal and persistent avoidance of stimuli 
associated with his trauma and overall numbing of his general 
responsiveness.  It was reiterated that the veteran had no 
social contacts and continued to have a guard dog and guns, 
including automatic weapons with clips.  The examiner 
believed that the veteran's symptoms justified a separate 
diagnosis of depression outside the realm of depression 
related to his PTSD.  

VA outpatient records for the period of October 1996 to 
January 1997 reflect that although improvement was noted in 
October 1996, as of December 1996, the veteran reported more 
depression and examination revealed a depressed mood.  The 
assessment was PTSD and major depressive disorder.  In 
January 1997, mood was noted to be broad and occasionally 
inappropriate.  The assessment was again PTSD and major 
depressive disorder.

VA outpatient records for the period of April 1997 to August 
1997 reflect that in April 1997, the veteran's mood was noted 
to be 4-5/10, and that he was still hypervigilant.  The 
assessment was PTSD and major depressive disorder.  In June 
and August 1997, although the veteran mood was noted to be 
brighter, it was also indicated that he continued to be 
hypervigilant, avoided crowds, and did not trust anybody.  
The assessment was again PTSD and major depressive disorder.  

August and October 1997 treatment summaries from the Vet 
Center in Fresno, California, reflects the belief that the 
veteran continued to meet the diagnostic criteria for PTSD.  
The veteran was noted to be easily stressed and anxious, with 
memory problems and difficulty concentrating, and he was 
given a GAF of 45 for severe social and industrial 
impairment.

A November 1997 VA medical examination included a diagnosis 
of PTSD.

VA PTSD examination in December 1997 revealed that the 
veteran reported recurrent intrusive thoughts about Vietnam, 
and that since he had been on Prozac, daily crying spells had 
decreased in frequency.  The veteran also reported marked 
psychological responses to stimuli reminding of his in-
service trauma, and noted that he experienced hypervigilance, 
exaggerated startle response.  Other symptoms included muscle 
tension, shakiness, edginess, dry mouth and tachycardia.  
Difficulty with concentration and memory were also reported.  
With Prozac, the occurrence of his depression had decreased 
from daily to a couple of days a week, and that although 
feelings of helplessness, hopelessness, crying spells, 
anhedonia and energy loss had resolved, he still complained 
of decreased interest in normal daily activity.  While he 
noted less difficulty with sleeping with medication, he still 
reported being easily angered.  He also reported a sense of 
estrangement and difficulty showing loving feelings towards 
others since Vietnam.  

Mental status examination revealed that the veteran exhibited 
a mildly sad, hostile expression with a constricted congruent 
affect.  Motor activity was remarkable for generalized 
tension.  Cognitive examination was found to indicate that 
the veteran maintained adequate attention and concentration.  
The examiner noted that the veteran described symptoms of 
PTSD and depression that did significantly interfere with his 
abilities to adequately interact with others and adequately 
deal with normal daily stress.  The examiner further noted 
that the veteran admitted that his anti-depressant medication 
had significantly helped to alleviate his symptomatology, 
although it did persist.  The diagnoses included PTSD, 
chronic type single event major depression of moderate 
intensity, and insomnia related to PTSD.  The examiner 
assigned a GAF of 60.

A VA outpatient record from February 1998 reflects that the 
veteran was reportedly doing okay, but more isolative and 
depressed.  Prozac had reportedly decreased rage and anger, 
and the assessment included PTSD and depression.  

A February 1998 VA medical examination included a diagnosis 
of PTSD.

A VA outpatient record from April 1998 indicates that Prozac 
had been helpful for all the veteran's symptoms of PTSD, and 
the examiner assigned a GAF of 70.

A VA PTSD examination in June 1998 revealed that the veteran 
reported crying at the rate of once a week and that he 
experienced a marked psychological response to stimuli 
reminding him of the trauma he witnessed in Vietnam.  He 
further related that he was hypervigilant on a daily basis, 
citing the fact that he frequently checked doors, carried a 
weapon, had a guard dog, and had an exaggerated startle 
response.  Other daily symptoms included restlessness, muscle 
tension, edginess, shakiness, a dry mouth, and tachycardia, 
and he reported difficulty with concentration and memory.  He 
further reported having a recurrence of feelings of 
helplessness, hopelessness, loss of energy throughout the 
day, anhedonia, and a markedly decreased interest in normal 
daily activities.  He had also had suicidal ideation.  He 
described difficulty getting to sleep and staying asleep, and 
indicated that he was easily angered.  The anger would be out 
of proportion to the provocation and he would sometimes 
strike out at others.  The veteran admitted a sense of 
estrangement and difficulty showing loving feelings towards 
others since Vietnam, and denied any outside activities or 
hobbies.

Mental status examination revealed that the veteran exhibited 
a markedly anxious hostile expression with a constricted 
congruent affect.  Motor activity was remarkable for 
generalized tension and restlessness.  Cognitive examination 
was found to indicate that the veteran maintained adequate 
attention and concentration.  Although PTSD and depression 
had been noted to be improving with Prozac, Prozac was 
reportedly losing its efficacy and symptoms were getting 
worse.  The examiner noted that the veteran described 
symptoms as significantly interfering with his abilities to 
adequately interact with others and adequately deal with 
normal daily stress.  The examiner further noted that the 
veteran described symptoms, including anhedonia, which 
resulted in reduced reliability and productivity to the point 
where he would be considered totally occupationally impaired 
with regard to being able to consistently maintain 
employment.  The diagnosis included PTSD, chronic type single 
event major depression of moderate intensity, and insomnia 
related to PTSD.  The examiner assigned a GAF of 50.

A VA outpatient record from September 1998 reflects that 
there was a reported decrease in depression and anxiety with 
medication.  The assessment was PTSD and dysthymia, and the 
veteran was assigned a GAF of 65.

A September 1998 treatment summary from the Vet Center in 
Fresno, California, noted that the veteran continued to meet 
the diagnostic criteria for PTSD, and that the veteran 
reported an increase in conflict with his wife and that he 
was very anxious and reactive to stressors.  The veteran was 
assigned a GAF of 42 with severe social and industrial 
impairment and chronic anxiety and depression.  

A VA outpatient record from November 1998 reflects that the 
veteran explode with anger on two occasions during the week, 
although he still noted a decrease in anxiety and depression 
with medication.  The assessment was PTSD and dysthymia, and 
the veteran was assigned a GAF of 65.

VA PTSD examination in March 1999 revealed that the veteran 
reported daily intrusive thoughts about Vietnam and crying 
spells "a couple of times per week" due to daily 
depression.  It was noted that the veteran had previously 
indicated that his depression had decreased on Prozac, but it 
was now indicated that Prozac had lost its efficacy.  The 
veteran reported experiencing helplessness, hopelessness, a 
loss of energy, anhedonia, and markedly decreased interest in 
normal daily activities.  The veteran again related marked 
psychological response to stimuli reminding him of Vietnam, 
and experienced other symptoms, including shortness of 
breath, tachycardia, muscle tension, restlessness, shakiness, 
a dry mouth, and edginess.  He further admitted to an 
exaggerated startle response and hypervigilance, and 
complained of difficulty with concentration and memory.  He 
also indicated recent suicidal ideation.  Sleep difficulties 
and anger manifested by violence were also reported.  

At this time, the examiner reviewed prior clinical records 
since May 1996, including her own reports from December 1997 
and June 1998.  These included the results from the September 
1996 VA examination which assigned a GAF of 45-50.  Vet 
Center reports from June 1996 and September 1998 were noted 
to have assigned GAF scores of 45 and 42, respectively.  The 
examiner noted that the veteran was now separated from his 
current spouse and again admitted to estrangement from others 
and difficulty expressing loving feelings toward others.  He 
also continued to deny any outside activities or hobbies.  

Mental status examination revealed that the veteran had a 
markedly anxious expression with a constricted, congruent 
affect.  Motor activity was again noted to be remarkable for 
generalized tension and restlessness.  Cognitive examination 
was again found to reveal the maintenance of adequate 
attention and concentration.  The examiner commented that the 
veteran described symptoms of PTSD and depression that the 
examiner had previously commented on as being severe enough 
to result in the veteran's total occupational disability with 
regard to maintaining employment consistently.  Now, the 
examiner had apparently been requested by the RO to "provide 
a professional assessment as to the degree of social and 
occupational impairment which is due to PTSD as opposed to 
other unrelated AXIS I or AXIS II diagnoses."  In response, 
the examiner indicated that "[t]here are no unrelated AXIS I 
or Axis II diagnoses."  The examiner further noted that 
while the veteran reported returning to sporadic use of 
marijuana, such use did not qualify as abuse and was clearly 
described as a means of self-medication for PTSD.  She 
further stood by her previous statement that the veteran was 
totally occupationally impaired, and that the veteran 
described significant social problems, not only per his 
subjective description of feeling estranged from others and 
not relating to those he came into contact with, but also in 
his description of now being separated from his current 
spouse.  The diagnosis included PTSD, chronic type single 
event major depression, and insomnia related to PTSD.  The 
examiner assigned a current GAF of 50.

Rating Criteria and Analysis

The veteran's service-connected PTSD has been evaluated as 50 
percent disabling pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code 9411, under the "old" rating criteria for 
neuropsychiatric disabilities (effective prior to November 7, 
1996), and also under the "new" criteria for 
neuropsychiatric disabilities which took effect during the 
pendency of this appeal (on November 7, 1996).  The "old" 
criteria direct that a 50 percent evaluation is warranted if 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  38 C.F.R. Part 4, Codes 
9400 and 9411.

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation is to be granted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Codes 9400 
and 9411.  Hence, the older rating criteria set forth three 
independent bases for granting a l00 percent evaluation, 
pursuant to Diagnostic Code 9411.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).

The "new" rating criteria for neuropsychiatric disabilities 
took effect during the pendency of this claim (on November 7, 
1996).  Under Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless the law provides otherwise. The "new" 
rating criteria permit a 50 percent rating for the veteran's 
disability where there is the following disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

Because the Board finds the veteran's disability picture more 
nearly analogous to the disability picture of a 100 percent 
rating under the old criteria, it applies the old criteria.  
See Karnas, supra.  However, under the new criteria as well, 
total occupational and social impairment due solely to PTSD 
is a basis for a 100 percent rating.  Therefore, as the 
Board's analysis below makes clear, even if the Board has 
erred in electing to apply the old criteria, this cannot 
result in prejudicial error to the veteran.  Further, a 
remand to permit the RO to initially determine which criteria 
to apply is unnecessary because the decision below could not 
result in prejudicial error to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The veteran has not worked since 1995.  Although it has been 
noted that he also can not work as a result of a heart 
condition, examiners over the period of 1996 to 1999 have 
indicated that he has severe industrial impairment associated 
with his PTSD, and the veteran has consistently reported 
episodes of explosive anger with little provocation.  The 
record further reveals that the veteran has experienced 
numerous additional symptoms that are attributable to PTSD.  
The veteran has also consistently reported feelings of 
estrangement and in June 1998, the more recent VA examiner 
noted that the veteran described symptoms as significantly 
interfering with his abilities to adequately interact with 
others and adequately deal with normal daily stress.  The 
June 1998 examiner further noted that the symptoms described 
by the veteran, including anhedonia, resulted in reduced 
reliability and productivity to the point where he would be 
considered totally occupationally impaired with regard to 
being able to consistently maintain employment, and assigned 
the veteran a GAF of 50. 

In March 1999, the same VA examiner reiterated that the 
veteran described symptoms of PTSD and depression that she 
had previously commented on as being severe enough to result 
in the veteran's total occupational disability with regard to 
maintaining employment consistently, and a GAF of 50 was 
again assigned.  

While the Board recognizes that from October 1996 to April 
1998 there is some evidence of improvement of the veteran's 
PTSD symptoms with Prozac and corresponding temporary GAF 
scores of as high as 70 in April 1998, an inspection of the 
veteran's overall treatment record during this period reveals 
that the veteran continued to complain of various symptoms 
associated with his PTSD, and that although a GAF of 60 was 
assigned following VA examination in December 1997, the 
examiner still noted that the veteran described symptoms of 
PTSD and depression that did significantly interfere with his 
abilities to adequately interact with others, and that his 
symptoms of PTSD continued to persist.  The Board also notes 
that Vet Center treatment summaries from August and October 
1997 reflect GAF scores of 45. 

In addition, although the Board also recognizes that the 
September 1996 VA examiner indicated that the veteran had 
depression which was not within the realm of depression from 
PTSD, the more recent VA examiner's comments in her March 
1999 may be reasonably interpreted to find that there were no 
AXIS I or AXIS II diagnoses that she finds to be unrelated to 
the veteran's PTSD.  Consequently, the Board finds that all 
or most of the veteran's symptoms on which the GAF scores are 
based should be attributable to his service-connected PTSD.  
While this might seem to conflict with the earlier VA 
opinion, the Board notes that the March 1999 examiner has now 
examined the veteran on several different occasions since 
December 1997, and the Board therefore finds that this 
examiner's opinion is entitled to greater weight based on her 
greater familiarity with the veteran's case.  Moreover, 
although the September 1996 examiner found depression 
unrelated to PTSD, his opinion implies that there were also 
symptoms of depression that were related to PTSD.  
Accordingly, the 45-50 GAF may have warranted only a slight 
increase when factoring in the level of disability associated 
with depression unrelated to PTSD.  

In light of all of the evidence of record, the Board finds 
that the veteran is entitled to a 100 percent disability 
evaluation effective from May 1996.  The evidence of record 
indicates very little, if any, hobbies or outside interests, 
and although he maintains a relationship with his current 
spouse and his daughter, the veteran reports no friends, and 
that he experiences consistent difficulty sleeping, 
hypervigilance, easy irritability, and is distrustful of 
others.  In fact, the veteran frequently notes that he has a 
guard dog and maintains an automatic weapon in order to 
protect himself.  Thus, although the veteran's PTSD currently 
may not be productive of totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes, the 
evidence does suggest that he is virtually isolated from the 
rest of the community.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411.

Going further, the veteran has not worked since 1995, and his 
psychiatric symptomatology has worsened over the years.  
Moreover, he has been assessed as totally unemployable by the 
more recent VA examiner after a comprehensive evaluation.  
The Board further notes that the same examiner made the same 
assessment in June 1998, and that this examiner previously 
noted significant impairment in her initial examination in 
December 1997.  In addition, as she explained more recently 
in December 1997, this assessment was based solely on the 
veteran's PTSD.  Therefore, the Board is also persuaded that 
the veteran's PTSD alone, when viewed longitudinally, renders 
him demonstrably unable to obtain or retain employment.  
Accordingly, a 100 percent rating is in order.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411.  See also Johnson v. Brown, 
supra.


II.  Entitlement to Service Connection for Cardiovascular 
Disease, Status Post Myocardial Infarction and CABG, and 
Hypertension, as Secondary to Service-connected PTSD.

Background

Service connection may be established for a disability 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service connection may be granted for a disorder which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") held that the term "disability", as 
used in 38 U.S.C.A. § 1110, refers to impairment of earning 
capacity and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected disability, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected disability, shall 
be service-connected.  Thus, pursuant to 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation. 

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it is the duty of the Board as the fact finder to 
determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

Lay persons are not competent to render testimony concerning 
medical causation. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Service connection may be established through 
competent lay evidence, not medical records alone.  Horowitz 
v. Brown, 5 Vet. App. 217 (1993).  But a lay witness is not 
capable of offering evidence requiring medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), reconsideration denied per curiam, 1 Vet. App. 
406 (1991)).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Service medical records do not reflect complaints, 
treatments, or findings of any acquired psychiatric disorder, 
including PTSD, hypertension, or cardiovascular disorder, 
although the veteran complained of chest wall pain in January 
and March 1968, and noted a history of shortness of breath at 
the time of separation from service in May 1969.  Blood 
pressure at entrance was noted to be 130/68, and at 
separation, 128/74.

Private hospital records from May 1994 reflect that the 
veteran was admitted for an acute anterior myocardial 
infarction for which he underwent surgery.  Cardiac risk 
factors included many years of smoking, a history of 
hypertension, elevated cholesterol and a positive family 
history of coronary artery disease (CAD).

Private outpatient treatment records for the period of May 
1994 to February 1996 reflect periodic postoperative coronary 
evaluations by Dr. W. and Dr. L. following the veteran's May 
1994 heart surgery, and that in June 1995, the veteran 
complained of chest pain and there was an assessment which 
included unstable angina.  Thereafter, the veteran was again 
evaluated for coronary symptoms by Dr. W. in July 1995, 
September 1995, November 1995, December 1995, and February 
1996.

A May 1996 Social Security Administration determination 
reflects that the veteran's severe impairment was as a 
consequence of conditions which included CAD, status post 
CABG, extensive anterolateral myocardial infarction, 
congestive heart failure, and hypertension.

A June 1996 treatment summary from the Vet Center in Fresno, 
California reflects that the veteran reported that 
hypertension was first diagnosed in 1990.

VA medical examinations in June and September 1996 revealed 
that the veteran complained of the development of fatigue 
since his heart attack in 1994.  It was also noted that the 
veteran had hypertension three to four years previously for 
which he was treated.

Following the filing of his claim for service connection for 
a heart condition as secondary to PTSD in May 1996, the 
veteran provided a letter in September 1996, in which he 
provided medical authority that supported the proposition 
that physiological effects linked with stress included 
hypertension and heart disease.

VA PTSD examination in September 1996 revealed a diagnosis 
that included moderately severe PTSD.

VA outpatient and Vet Center records for the period of 
September 1996 to November 1998 reflect period treatment for 
the veteran's PTSD.

A July 1997 private medical statement from cardiologist, Dr. 
W., indicates that the veteran's PTSD "has been a 
contributory factor to his coronary artery disease."

An August 1997 private medical statement from Dr. N. reflects 
that the veteran "suffers from PTSD and this may well have 
contributed to his hypertension and coronary artery 
disease."  Dr. N. went on to state that "[t]hese most 
likely would be due to chronic stress and anxiety," and a 
notation at the bottom of the statement reflects that this 
doctor was the veteran's attending psychiatrist at the 
Fresno, California VA medical center.

An August 1997 private medical statement from Dr. L. 
indicates that the veteran "has significant ischemic 
cardiomyopathy with ejection fraction of 20 to 25 percent, 
which is a significant decrease in ventricular function of a 
least 50 percent of normal."  Also, Dr. L. went on to 
indicate that "it is known that stress disorders can 
contribute to hypertension in individuals."

VA medical examination in November 1997 indicated a history 
of hypertension beginning in 1993.  VA PTSD examination in 
December 1997 revealed a diagnosis which included PTSD.

VA medical examination in February 1998 revealed that the 
veteran had a history which included proven hypertension and 
CAD.  It was also noted that the veteran was status post 
myocardial infarction and that he had recently developed 
glucose intolerance.  The veteran reported hypertension for 
the previous six years, noting that he had initially avoided 
disclosure of high readings to his family physician as he was 
concerned that this would jeopardize his occupation as a 
truck driver.  The veteran believed that his hypertension 
required medication beginning in 1993.  After summarizing 
records both before and after the veteran's May 1994 heart 
surgery, the examiner noted the veteran's additional history 
of cigarette smoking and family history of CABG.  The 
diagnoses included CAD, hyperlipidemia, hypertension, tobacco 
use, glucose intolerance, history of substance abuse, obesity 
and PTSD.

The February 1998 VA cardiovascular examiner commented that 
the veteran had extensive artery disease and was status post 
myocardial infarction and had been revascularized by CABG 
procedure.  The veteran was found to be functionally a New 
York Heart Association Class III and appeared to have 
benefited by his medial regime.  The examiner went on to 
comment that while the veteran's PTSD might at times have 
influenced the expression of his coronary disease, the 
etiology of his heart disease was related to atherosclerosis, 
which had chiefly been influenced by hyperlipidemia, 
hypertension, and tobacco use.  It was also noted that family 
history also indicated a strong genetic pool which further 
added risk for the veteran's disease.

In March 1999, the veteran provided a newspaper article that 
discussed the subject the effect of mental stress on the 
heart.  A March 1999 VA PTSD examination again revealed a 
diagnosis that included PTSD.


Analysis

At the outset, the Board notes that in view of the multiple 
medical statements by treating clinical physician which offer 
a nexus between the veteran's PTSD and his cardiovascular 
disorder, status post myocardial infarction and CABG, and 
hypertension, the Board has found that under the case law, 
the veteran's claim must be regarded as well grounded under 
38 U.S.C.A. § 5107(a) (West 1991).  

It is not claimed or otherwise shown that cardiovascular 
disease or hypertension was present in or soon after 
separation from service.  The contentions advanced in this 
case are related solely to an associative relationship 
between PTSD and cardiovascular disease, status post 
myocardial infarction and CABG, and hypertension.

The Board also notes that the veteran's service-connected 
PTSD is now rated as 100 percent disabling, reflective of 
profound impairment from 1996.

In this case, there is also evidence that the veteran 
developed hypertension at least several years prior to his 
myocardial infarction of May 1994, and that he was under 
medication for this condition for some period of time prior 
to March 1994.  

The opinions that support some relationship between 
cardiovascular disease, status post myocardial infarction and 
CABG, hypertension, and PTSD fall into two categories.  The 
first involves opinions from mental health professionals; the 
second involves opinions from medical professionals 
specializing in cardiovascular disease.  While the Board has 
not dismissed the views of the mental health professionals 
out of hand, this claim is for service connection for an 
organic disease.  Therefore, the Board finds that the medical 
professionals whose specialty is that organic disease possess 
the most pertinent expertise.  The record shows the medical 
professionals specializing in, or with expertise in organic 
cardiovascular disease are divided as to the existence of a 
nexus between the service connected psychiatric disability 
and the organic disability.  The mental health professionals 
who have offered an opinion have either stated that there is 
a direct causal relationship, or that the service connected 
disability aggravates the independently existing organic 
disability.  In fact, the only opinion against the claim is 
by the February 1998 examiner.  In this regard, the Board 
finds that a close inspection of this examiner's opinion 
reveals that the physician prefaces his opinion by stating 
that the veteran's PTSD might at times have influenced the 
expression of his coronary disease, thus implying the 
possibility of aggravation.  In addition, the physician went 
on to conclude that the etiology of the veteran's heart 
disease was atherosclerosis influenced by hyperlipidemia, 
hypertension, and tobacco use, without further commenting on 
whether hypertension was related to the veteran's PTSD.  
Thus, the opinion does not squarely rebut the view of at 
least some of the veteran's private physicians that there is 
a causal relationship between hypertension and PTSD.  While 
the Board is impressed by the February 1998 examiner's 
opinion, it can not find on this record that this opinion is 
entitled to so much weight or is so comprehensive that it 
overcomes all the other evidence of record.  Under the 
benefit of the doubt doctrine, if there is an approximate 
balance of evidence for and against the claim, the veteran 
prevails as a matter of law.  That is the case here.


III.  Entitlement to a Total Disability Rating for 
Compensation Purposes on the Basis of Individual 
Unemployability Due to Service-connected Disabilities.

Background

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511(a).

All questions in a matter which under sections 511(a) of this 
title is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104(a).

The Board of Veterans' Appeals may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105.


Analysis

Earlier in this decision the Board granted entitlement to a 
total schedular rating for the veteran's service-connected 
PTSD.  

The above determination in essence has rendered moot the 
remaining issue of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities, since a total rating based on individual 
unemployability due to service-connected disabilities is 
assignable only if the schedular rating is less than total.  
38 C.F.R. § 4.16 (1999).  However, as noted previously in 
this decision, the Board must provide reasons and bases to 
support this disposition.

In essence, with the grant of a total schedular disability 
rating for PTSD, there no longer exists any case or 
controversy as to the disability rating.  Entitlement to a 
100 percent rating based on individual unemployability is 
viewed as an intertwined issue since both bases of 
entitlement would produce a 100 percent evaluation.

Also, employability is a significant factor in the schedular 
rating criteria.  The schedular 100 percent rating is the 
greater benefit, however, as it is a prerequisite to other 
benefits, particularly special monthly compensation, that are 
not available where the total rating is based upon individual 
unemployability.  38 U.S.C.A. § 1114 (West 1991 & Supp. 
1999).  Having resolved the veteran's claim on a schedular 
basis and thereby having granted the maximum benefit, there 
is no longer a question or controversy regarding the level of 
disability at any time applicable to the period under review.  
No greater benefit could be provided.  Nor are any exceptions 
to the mootness doctrine present.  Thomas v. Brown, 9 Vet. 
App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-
68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); 
38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.



ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
legal criteria governing payment of monetary benefits.

Service connection for cardiovascular disease, status post 
myocardial infarction and CABG, and hypertension, as 
secondary to service-connected PTSD, is granted.

The appeal for entitlement to a total disability rating for 
compensation based on individual unemployability due to 
service-connected disabilities is dismissed.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

